Citation Nr: 0519901	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  97-32 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation beyond 20 percent 
for lumbar fusion.  

2.  Entitlement to a separate rating for a lumbar surgical 
scar.  

3.   Entitlement to an initial (compensable) evaluation for 
third metatarsal resection of the right foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1964 to September 1968 and from July 1981 to November 1996.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

In December 1999 and again in August 2003, this case was 
remanded to the RO for additional development.  In February 
2005, while the case was in remand status, the RO granted 
service connection for radiculopathy of the right and left 
lower extremities effective from September 23, 2002.  The RO 
assigned a 20 percent evaluation for the right lower 
extremity and a 10 percent evaluation for the left lower 
extremity, both under DC 8520.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's lumbar fusion is manifested by no more than 
slight limitation of motion, with complaints of pain.  

3.  The veteran's lumbar scar is tender and sensitive. 

4.  The veteran's third metatarsal resection of the right 
foot has not been shown to be productive of moderate right 
foot impairment.  The scar is well-healed.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for lumbar fusion have not been met at any time 
during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 5292, 
5293, 5295 (2002); DC 5243 (2004).

2.  The criteria for a separate compensable 10 percent rating 
for a surgical lumbar scar have been met.  38 C.F.R. §§ 4.14, 
4.118, Diagnostic Code 7804 (2002 and 2004); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

3.  The criteria for an initial compensable evaluation for 
the veteran's third metatarsal resection of the right foot 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5279, 5284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in June 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  The RO provided 
information regarding what type of evidence the veteran could 
submit.  As such, the Board finds that the letter satisfied 
VA's duty to notify the appellant, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations for Increased Ratings

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Evidence

The veteran underwent a VA general medical examination in 
February 1997.  His medical history was noted.  He complained 
of problems with his lower back, discomfort, stiffness, and 
soreness.  The examiner noted the lumbosacral area with a 
history of injury and resultant lumbar laminectomy with 
fusion and a previous history of podiatry surgery, right 
foot, base of the third metatarsal.  There was a well-healed 
surgical scar approximately 10-centimeters and approximately 
2 and one half to three centimeters in width in the lumbar 
region and a small superficial scar about the right foot, 
base of the third toe, somewhat faint.   The examiner noted a 
decrease in range of motion of the lumbar spine.  Examination 
of the feet showed full range of motion of the toes and 
ankles.  The diagnosis was, degenerative joint disease 
(osteoarthritis) of the spine, status post lumbar laminectomy 
and fusion of L4-5.  

A November 1997 VA CT scan of the lumbar spine shows that the 
veteran has metallic fixation devices and bulging annulus.  
It was reported that there was no conclusive evidence of 
herniated disk or spinal stenosis.  X-rays showed 
degenerative joint disease and spondylolisthesis.  

The veteran testified at a personal hearing at the RO in 
December 1997.  He discussed his symptoms and complaints 
regarding his back disability and his right foot disability.  
He reported having sharp back pain and that he had foot pain.  
A complete transcript is of record.  

In June 1998, the RO increased the veteran's evaluation for 
his lumbar spine disability to 20 percent disabling under DC 
5293.  

VA outpatient treatment records show that in December 2001, 
the veteran underwent a podiatry evaluation and that he was 
noted to have loss of arches and pain in the right third 
metatarsal.  X-rays showed arthritis.  

The veteran underwent a VA fee basis examination in June 
2002.  The examiner indicated that the medical records and 
the claims file had been reviewed.  It was noted that prior 
X-rays showed degeneration of the third metatarsal joint with 
joint space narrowing and sclerosis with irregular joint 
surfaces along with osteophytes.  All other areas of the 
right foot were noted to be normal.  Lumbar spine X-rays were 
noted to show a grade I, L4-5 spondylolisthesis with surgery 
evidence along with posterior fusion.   The veteran reported 
that he is employed at an auto store and works about 40 hours 
a week.  He reported having some forefoot soreness and 
numbness and occasional swelling.  He noted that he uses an 
orthotic in his shoe which helped.  Standing or walking for a 
long time was reported to increase his symptoms.  He 
indicated that he limped at times and that he had throbbing 
pain.  The veteran reported having stiffness, tightness and 
soreness in his low back, as well as some right leg numbness 
and buttock numbness.  

On examination of the right foot, there was a surgical scar 
in line with the distal third metatarsal.   It was noted that 
this was well healed.  All other areas of the foot were 
normal. There was tenderness with deep pressure over the sole 
of the foot overlying the third metatarsal joint.  There was 
mild limitation in third toe extension and flexion in 
comparison to the other toes.  He walked on his toes with no 
discomfort.  Examination of the lumbar spine showed a well-
healed midline lumbar surgical scar.  The veteran complained 
of tenderness over the scar and the lumbar spine as well as 
the gluteal muscles.  There was no scoliosis or muscle spasm.  
Flexion stopped 10" from touching the fingertips to the 
floor.  Extension was to 15 degrees.  Right and left lateral 
tilts were to 15 degrees.  The veteran complained of mild 
discomfort at the extremes of the motions.  The examiner 
found that the veteran has arthritis in the right foot third 
metatarsal joint and that the foot was otherwise normal.  It 
was noted that too much standing or walking aggravated 
symptoms in the joint.  

On VA neurological examination in June 2002, the veteran 
reported increased low back pain that radiates into the lower 
limbs and feet as well as having numbness in the feet, 
buttocks and lower limbs.  Lumbar flexion was noted to be 
fairly good and limited by pain.  

The veteran was examined by VA in September 2004.  The claims 
file was reviewed.  The veteran reported having pain that has 
gotten worse.  He reported having constant burning in his 
back, right buttock and down his right leg to his foot, which 
frequently increased with activity.  He also complained of 
worsening stiffness.  The veteran reported the severity to be 
8/10, the frequency monthly and the duration 1-2 days.  It 
was reported that there was no additional limitation of 
motion during flare-ups but there was resulting numbness in 
the right buttock, leg and foot.  There was no additional 
incoordination, weakness or fatigability. Examination showed 
that the veteran has a well-healed 10cm by 2mm surgical scar 
in the midline lumbar region.  The scar was noted to be 
linear, hypopigmented, superficial, stable, and non-adherent.  
It was noted to be sensitive and that it did not limit motion 
or function.  Flexion was to 90 degrees; extension was to 30 
degrees; bilateral flexion and bilateral rotation were to 30 
degrees.  Pain on all movements was documented.  The examiner 
reported that there was no motion that was additional limited 
by pain; there was no spasm or weakness; and here was some 
tenderness.  The diagnosis was, degenerative 
osteoarthritis/disc disease/ spondylolesthesis of the lumbar 
spine, status post lumbar laminectomy and fusion; has 
resulting sensory neuropathy, right L5-S1, otherwise little 
functional impairment with deceased endurance on prolonged 
walking/sitting due to pain; there is no weakness, excess 
fatigability, or incoordination on repeated use/ flare-up.  

On VA nerves examination in September 2004, the examiner 
noted that the claims file had been reviewed.  The veteran's 
medical history was noted.  The veteran complained of 
worsening conditions since 1995.  He noted having monthly 
flare-ups aggravated or precipitated by prolonged sitting and 
standing which occurred monthly and which were 6-8/10 in 
severity and of 1 to 2 days duration.   It was noted that the 
flare-ups included pain, no weakness, fatigue or functional 
loss.  The veteran reported that in a 12-month period he has 
only a few days when he cannot do anything and that otherwise 
his activity is slowed down on monthly flare-up.  He reported 
having constant burning in his back to buttock, moving down 
leg to foot with weight bearing/standing more than 30 minutes 
or sitting more than 5-10 minutes. He reported a sensation of 
hot needles in his right leg, and that the right leg goes 
numb after walking 1.5 miles.  He reported his back 
interferes with his ability to walk and to drive.  The 
examiner noted that the L5-S1 were the nerves involved.  
Examination showed that the veteran had no motor drift or 
muscle atrophy.  Muscle bulk and tone were normal.  
Coordination was normal.  There was a subjective decrease in 
sensation of the anterior left leg and lateral foot, anterior 
and lateral right leg, top and lateral right foot.  There was 
no foot drop.  Function was noted to be additionally limited 
by pain and lack of endurance, not by weakness, 
incoordination or fatigability during flare-up.  It was noted 
that there have not been any incapacitating episodes.  The 
diagnosis was: L5-S1 sensory radiculopathy/dysesthesia, right 
LE secondary to degenerative osteoarthritis/disc disease/ 
spondylolesthesis of lumbar spine, status post lumbar 
laminectomy and fusion.  It was noted that the veteran had 
moderate impairment with limitations of function due to 
pain/neuropathy/disc syndrome.  

On VA examination for the feet in September 2004, the 
examiner noted that the claims file had been reviewed.  The 
veteran's medical history was noted.  He complained of 
constant burning pain in both feet for the past 4 years.  He 
noted pain on weightbearing, severity 3/10 on standing and up 
to 5/10 with prolonged walking.  There was no weakness, 
swelling, redness or fatigability.  It was noted that this 
was a daily problem with no flare-ups.  It was noted that the 
veteran did not use any corrective devices, inserts or 
braces.  It was noted that he worked 3 hours a week in an 
auto store and that standing caused burning and pain in the 
feet and back.  It was stated that the veteran had moderate 
loss of endurance related to prolonged weight bearing, but 
not specifically related to the service-connected condition, 
but to pes planus and lumbar radiuclopathy.  The examiner 
reported that there was no objective evidence of painful 
motion, edema, instability or weakness, but that there was 
moderate tenderness not specific to right third metatarsal.  
His gait was normal, and there were no callosities, breakdown 
or unusual shoe wear pattern.  X-rays showed arthritis at the 
3rd M-P joint.  The diagnosis was, post trauma/surgical 
arthritis right 3rd metatarsal-phalangeal joint.  Current 
symptomology was noted to primarily be related to the 
unrelated flat feet and lumbar radicular pain.  

In February 2005, the RO granted service connection for 
radiculopathy of the right and left lower extremities and 
assigned a 20 percent evaluation for the right lower 
extremity and 10 percent for the left lower extremity, both 
effective from September 23, 2002 under DC 8520.  

Discussion

Lumbar Fusion

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

The veteran's service-connected lumbar spine disability is 
rated as 20 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (2004).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, including Diagnostic 
Code 5293. See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293(2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  These changes 
became effective on September 26, 2003. 

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  

The Board notes the veteran with notice of the revised 
regulations in the February 2005 SSOC.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, DC 5293 (prior 
to September 23, 2002).  

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as some limited motion.  The Board has 
carefully reviewed the extensive medical findings set out 
above.  Initially it is noted that, as to any complaints the 
veteran has about pain radiating to his legs, these symptoms 
were separately rated in a February 2005 rating decision.  
Therefore, these symptoms will not be considered in this 
decision.  

The Board finds, first, that the veteran's disability does 
not warrant an increase to a 40 percent disability rating 
under the criteria of old DC 5293.  A 40 percent disability 
rating requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  Given that the 
veteran described that his attacks occurred only once a month 
and lasted for 1 to 2 days, the Board cannot find that this 
represents only intermittent relief.  From his description, 
even viewing the evidence entirely in the veteran's favor, 
the Board concludes that the veteran is free of attacks for 
most of the days of each month.  Therefore, an increase to 40 
percent is not warranted under this code.  

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 20 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.  

Under 38 C.F.R. § 4.71a, DC 5292 awards a 10 percent 
disability rating for slight limitation of motion of the 
lumbar spine, 20 percent disability for moderate limitation 
of motion, and 40 percent disability for severe limitation of 
motion of the lumbar spine.  While the veteran has 
demonstrated some limitation of his lumbar spine, his VA 
examination reports do not show that his limitation is 
severe. The veteran could flex his lumbar spine to 90 
degrees, and also extend it to 30 degrees, in September 2004.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In evaluating 
the claims file, the Board finds that the veteran's low back 
disability does not more closely approximate the criteria for 
a 40 percent disability rating under this code.  The veteran 
has not demonstrated listing of his whole spine, positive 
Goldthwaite's sign, marked limited of forward bending, loss 
of lateral motion, or narrowing and irregularity of joint 
space.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation. Id. 
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 40 percent.  As noted under the code, 
the incapacitating episodes must be prescribed and treated by 
a physician.  They cannot merely be self-instituted.  Here, 
in September 2004, a VA examiner has specifically noted that 
there have not been any incapacitating episodes.  Therefore, 
an increase to 40 percent is not warranted under DC 5293.  

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Here, the Board finds that an increased rating to 30 percent 
is not warranted, because the veteran's forward flexion 
thoracolumbar spine is not shown to be 30 degrees or less and 
as there is no rated favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent rating is not warranted.  

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered and are, 
instead, located at 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  The specific criteria, however, were not amended, 
except that DC 5243 provides that the alternative to this 
code is to rate the disability under the General Rating 
Formula for the spine, as discussed above.

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 20 
percent rating assigned by the Board. There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned.  A VA examiner noted in 
September 2004 that there was no functional loss and that 
function was limited by pain and lack of endurance, not by 
weakness, incoordination or fatigability.  Thus when looking 
at the manifestations of the disability, the Board finds that 
the assigned 20 percent evaluation adequately compensates the 
veteran for his pain associated with the lumbar spine.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

The Board further finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).  
The veteran is employed at an auto store.  In addition, there 
is no showing that he has had frequent hospitalizations due 
to this disability.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence is against the claim for an increased rating for the 
veteran's chronic low back disability for the course of the 
appeal period, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased initial rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

A Separate Rating for Scars

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

The applicable rating criteria for evaluating scars is found 
at 38 C.F.R. § 4.118. Further, the Board notes that the 
rating criteria for evaluating skin disorders, including 
scars, was revised, effective August 30, 2002.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833.  Essentially, scars that 
are painful on objective demonstration warrant a compensable 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001 and 
2004).  Competent medical evidence shows that on VA 
examination in June 2002, the veteran complained of 
tenderness over the scar.  On VA examination in September 
2004, the examiner noted that the scar was sensitive.  This 
objective medical finding reflects that a separate, 
compensable rating is warranted for this scar.  Ratings in 
excess of 10 percent are not warranted, as the scar does not 
exceed 12 square inches (77 sq. cm.).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).  


A Right Foot Disability

Moderate residuals of foot injuries warrant a 10 percent 
evaluation. A 20 percent evaluation requires moderately 
severe residuals. A 30 percent evaluation requires severe 
residuals. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).

Moderate malunion or nonunion of the tarsal or metatarsal 
bones warrant a 10 percent disability evaluation. A 20 
percent evaluation requires moderately severe malunion or 
nonunion. A 30 percent evaluation requires severe malunion or 
nonunion. 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2004).

DC 5279 assigns a 10 percent rating for metatarsalgia, 
anterior (Morton's disease), unilateral, or bilateral.  
"Metatarsalgia" is "a cramping burning pain below and 
between the metatarsal bones where they join the toe bones."  
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (quoting 
Webster's Medical Desk Dictionary 430 (1986)).

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's right foot disability has been manifested by 
complaints of right foot pain.  However, the record does not 
support a finding that the veteran has moderate impairment 
due to his third metatarsal resection of the right foot.  Of 
particular note is that while the veteran has complaints of 
burning and pain, a VA examiner has attributed these 
complaints to the veteran's non service-connected pes planus.  
The objective findings of moderate loss of endurance and of 
moderate tenderness were also attributed to disabilities 
other than the right foot service-connected disorder.  While 
X-rays have shown arthritis, the Board would point out that 
the veteran has a separate rating for right foot arthritis.  

The veteran's disability has not been objectively shown to be 
manifested by either metatarsal malunion or non-union or 
functional impairment of the foot.  The VA examiner at the 
September 2004 VA examination for compensation purposes 
commented that the veteran's right foot symptoms were 
primarily due to other disabilities.  Therefore, the Board 
concludes that the current noncompensable evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004) adequately reflects the veteran's right foot 
disability picture as it pertains to his service-connected 
disability.  

A separate rating for the veteran's scar of the right foot is 
not warranted as the scar has been described as well-healed.   
Although the record documents the presence of a surgical 
scar, the record does not contain competent evidence that the 
veteran has a current disability, or persistent or recurrent 
symptoms of disability, related to the scar.  The evidence 
does not reflect that the scar is swollen or tender.  
Additionally, there is no indication that the scar is 
otherwise symptomatic.  In addition the size of the scar does 
not support the assignment under the regulations newly 
enacted.  As such, a separate rating for a scar is not 
warranted.  See Chelte v. Brown, 10 Vet. App. 268, 271-2 
(1997) (an asymptomatic scar does not constitute a current 
disability).  See, 38 C.F.R. § 4.118, Diagnostic Code 7801, 
7802, 7803, 7804 (prior to and as revised on August 30, 
2002).

The Board further finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).  
The veteran is employed and has not had hospitalizations for 
this disability.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
lumbar fusion is denied.  

A 10 percent evaluation for a lumbar surgical scar is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.

Entitlement to an initial compensable evaluation for third 
metatarsal resection of the right foot is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


